Citation Nr: 1536679	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to service connection for COPD.  The Veteran submitted his notice of disagreement with this determination in May 2012, and timely perfected his appeal in December 2012.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ), via teleconference, in October 2014.  A transcript of that proceeding has been prepared and associated with the Veteran's claims file.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in an October 2014 statement made to the Veteran's congressman, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has verified service in the Republic of Vietnam from November 1965 to September 1966.

2.  The Veteran's COPD was not present in service; the evidence of record does not establish that COPD is related to active duty service.




CONCLUSION OF LAW

COPD was not present in service and did not manifest until many years thereafter; COPD is not shown to be otherwise related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a December 2010 letter from the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of the Veteran's claim.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements from the Veteran.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.


The Veteran has not been afforded a VA examination.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the low threshold for affording the Veteran a VA examination is not met.  The Veteran certainly has a diagnosis of COPD and alleges that it is due to exposure to Agent Orange during service.  His service records confirm that he had service in Vietnam; therefore, exposure to herbicides is conceded.  However, as will be explained in further detail below, the only opinion of record suggesting that the Veteran's COPD is due to herbicide exposure is the Veteran's, and he is not competent to make such an opinion.  Moreover, there is no probative evidence indicating that the Veteran's COPD may be associated with his service.  COPD was not noted during service, there is no evidence of it within one year of his separation from service, and it was not manifested until many years after discharge.  As such, the evidence is insufficient to trigger VA's duty to obtain an examination or opinion with respect to the claim.

As noted above, the Veteran was also afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely a nexus statement from his private physician.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from COPD as a result of his exposure to herbicide agents during his service in the Republic of Vietnam.  The Board disagrees.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 
Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of COPD (see private treatment record, M.B.M.H., May 23, 2002 to June 4, 2002), thus establishing element (1) set forth under Shedden.  Shedden, supra.

Review of the Veteran's service treatment records does not reveal any indication of a COPD diagnosis or complaints of pulmonary issues that could lead to a diagnosis of COPD.  During both his entrance and separation examinations, the Veteran specifically denied having any pulmonary issues, including asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  See Service Treatment Records, Standard Forms (SFs) 88, October 25, 1962 and September 30, 1966.  Further, clinical examinations of the Veteran on both entry and separation found his lungs and chest to be normal.  See Service Treatment Records, SFs 89, October 25, 1962 and September 30, 1966.  As such, Shedden element (2), in-service disease or injury, has not been established.  

Though the Board is aware of the Veteran's contention that his currently diagnosed COPD is the result of his exposure to Agent Orange during service, COPD is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  Further, there is no competent opinion linking the Veteran's currently diagnosed COPD to Agent Orange exposure. Although the Veteran personally contends that he has COPD as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2002) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  As such, the Veteran's opinion does not constitute competent evidence of a link between COPD and Agent Orange.

The Veteran is also not entitled to invoke the presumption of service connection for chronic diseases as COPD is not one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.  Despite the fact that the Veteran is not entitled to invoke these presumptions for COPD, service connection is still potentially available under traditional service connection principles.  Combee at 1043-1044 (Fed. Cir. 1994).

Review of the Veteran's VA and private medical records reveals that he was first diagnosed with COPD in 2002, approximately 35 years after he was discharged from active duty.  The medical evidence does not substantiate the Veteran's claim that his currently diagnosed COPD is somehow related to his time in active duty service.  In fact, the majority of the medical records refer to the Veteran's smoking habit (one pack per day for approximately 40 years), and reflect multiple recommendations for the Veteran to cease smoking in order to assist in treating his COPD.  As noted above, despite the Veteran's sincere belief that his COPD is related to herbicide exposure in service, as a layperson, he is not competent to provide an opinion as to the etiology of this complex disease.  Jandreau, supra.

In sum, the evidence demonstrates that 1) the Veteran has a current diagnosis of COPD; 2) there is no probative medical evidence of an in-service event, disease or injury pertaining to COPD; and 3) there is no competent medical evidence, which links the Veteran's COPD to service, including to any incident thereof.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to herbicide exposure, is denied.



____________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


